internal_revenue_service number info release date uil date conex cc ita dear this letter is in response to your inquiry dated date on behalf of your constituent to deduct capital losses against ordinary_income under sec_1211 of the internal_revenue_code the code he wrote about the limitation on a taxpayer’s ability an individual taxpayer can claim capital losses only to the extent of capital_gains plus if losses exceed gains the lower_of dollar_figure dollar_figure for married individuals filing separate returns or the excess of losses over gains sec_1211 of the code individual taxpayers can carry capital losses that exceed the limitation forward to future tax years sec_1212 of the code generally income and loss which is not capital_gain or loss is considered ordinary and is taxed at rates ranging from percent to percent sec_64 sec_65 and sec_1 of the code however gains from the sale_or_exchange of capital assets held for more than one year are taxed at preferential rates of percent to percent depending on the nature of the asset the length of time the taxpayer held the asset and the taxpayer’s marginal tax_rate sec_1 of the code asks why the law limits the use of capital losses in the congress raised the capital_loss limitation from dollar_figure to dollar_figure the staff of the joint_committee on taxation explained the reasons for retaining the limitation congress believed however that it is appropriate to retain some limitations on the deduction of net capital losses against ordinary_income because taxpayers have discretion over when they realize their capital_gains_and_losses unlimited deductibility of net capital losses against ordinary_income would encourage investors to realize their capital losses immediately to gain the benefit of the deduction against ordinary_income but to defer realization of their capital_gains staff of the joint_committee on taxation general explanation of the tax reform act of 94th cong 2d sess see also staff of the joint_committee on taxation 101st cong 1st sess tax treatment of capital_gains and losse sec_23 joint comm print an excerpt from which is enclosed as the joint_committee explains the disparity created by the preferential rates for long term capital_gains coupled with taxpayers’ ability to control when they sell capital assets has caused the congress to limit the extent capital losses may be used to offset ordinary_income however these losses are allowed in full against capital_gains recognized in the current_year or in a future year to which these losses may be carried sec_1211 and sec_1212 of the code i hope this information is helpful please call me or sean m dwyer identification_number at if you have any questions sincerely ______________ heather c maloy associate chief_counsel income_tax accounting enclosure
